Order filed October 29, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00477-CV
                                   ____________

                     CHRISTOPHER BRANCH, Appellant

                                         V.

                        FORT BEND COUNTY, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-253619

                                      ORDER

      This appeal is from a judgment signed May 16, 2019. Appellant filed a
notice of appeal June 14, 2019. The clerk’s record was due October 14, 2019, but
it has not been filed. On October 16, 2019, the district clerk filed a notice advising
this court that appellant has not made arrangements to pay for the clerk’s record.
Appellant filed a Statement of Inability to Afford Payment of Court Costs in the
trial court. “A party who files a Statement of Inability to Afford Payment of Court
Costs cannot be required to pay costs except by order of the court as provided by
this rule.” See Tex. R. Civ. P. 145(a).

      On July 9, 2019 the District Court Clerk filed a contest to appellant’s
Statement of Inability. As far as our record shows, no hearing has been held on that
contest. Because appellant filed a Statement of Inability, he is deemed indigent
unless and until the trial court issues an order directing him to pay in compliance
with rule 145. See Abrigo v. Ginez, 580 S.W.3d 416, 419 (Tex. App.—Houston
[14th Dist.] June 25, 2019, no pet. h.). Appellant has not been ordered to pay costs
pursuant to rule 145.

      Accordingly, the Fort Bend County District Clerk is directed to file the
clerk’s record within 30 days of the date of this order.

                                          PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.